Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 5 – 13, 15 – 19 and 21 – 24 are allowable because prior art does not teach:
(Claim 5) wherein the second connection electrode is in a same layer as the first connection electrode,
the first insulation layer further covers at least a portion of the second connection electrode, and
an area of an orthographic projection of the second connection electrode on the base substrate is larger than the area of the orthographic projection of the first electrode on the base substrate,
wherein the light emitting device comprises a first terminal, a light-emitting layer, and a second terminal, the first connection electrode is electrically connected with the first terminal, and the second connection electrode is electrically connected with the second terminal.  
(Claim 15) wherein the second connection electrode and the first connection electrode are formed by a same patterning process with a same mask,
the first insulation layer further covers at least a portion of the second connection electrode, and
an area of an orthographic projection of the second connection electrode on the base substrate is larger than the area of the orthographic projection of the first electrode 
the light emitting device comprises a first terminal, a light-emitting layer, and a second terminal; the first connection electrode is electrically connected with the first terminal; and the second connection electrode is electrically connected with the second terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 11, 2021